            Case 1:20-cv-03968-RA Document 9 Filed 08/21/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/21/2020

 PAMELA WILLIAMS, on behalf of herself
 and all others similarly situated,
                                                                   20-CV-3968 (RA)
                                 Plaintiff,
                                                                        ORDER
                         v.

 BLUE SKY CBD LLC,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within sixty (60) days. Any application to reopen this action must be filed

within sixty (60) days of this order, and any application filed thereafter may be denied solely on

that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement

agreement, the terms of the agreement must be placed on the public record and “so ordered” by

the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354,

358 (2d Cir. 2015).

SO ORDERED.

Dated:      August 21, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
